Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to application filed on 1/29/2021.
Claims 1-11 & 14-22 have been examined and are pending with this action.   
Response to Arguments
Applicant’s arguments filed in the amendment filed 1/29/2021, have been fully considered but are not persuasive. The reasons set forth below.
Applicant:
Applicant cites that determine a trigger comprising a condition for automatic composition of a synthetic message that facilitates coordination between the respective requester devices and the matched provider device   is not disclosed by the provided arts.
Examiner:
Examiner cites that Haque discloses  determine a trigger comprising a condition for automatic composition of a synthetic message that facilitates coordination between the respective requester devices and the matched provider device  (Haque: [045 & 0074 & Fig 7]: “ The ride request may be sent in a single message or may include a series of messages.  The ride matching module 533 may receive the ride request and update a historical ride data store 536C with the ride request information, including types of instances of prior transport data (e.g., prior request locations, prior actual pickup locations, prior transport start locations, prior transport destinations, and/or prior actual drop-off locations, etc.) & In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.)”
The message disclosed above facilitates the coordination between two devices the requestor device and the matched provider device.  

Applicant:
Applicant cites that generate, based on the service-specific information, a synthetic message for transmission between the respective requester device and the matched provider device to facilitate coordination between the respective requestor device and the respective matched device is not disclosed by the provided arts.
Examiner:
Examiner cites that Sheets discloses  generate, based on the service-specific information, a synthetic message for transmission between the respective requester device and the matched provider device to facilitate coordination between the respective requestor device and the respective matched device (Sheets: [0071 & Fig 4]: “In step 403, in response to the message to initiate the process to provision account information to the second mobile device 201B, the wallet provider computer 210 may generate and send a validation code to the first mobile device 201A. The validation code may be a unique identifier to establish the authenticity of the user attempting to provision account information to the second mobile device 201B.”).
 Generation of message is disclosed based on the profile (service specific information) of the device for a financial transaction between multiple devices. 
All other arguments were made based on this argument and hence are non-persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (US Pub # 2019/0051174) in view of Sheets et al (US Pub # 2015/0195133).

As per claim 1, Haque discloses a network computer system (Haque: [0044 & Fig 5]: “any number of different services that have requestors and providers being matched through a network of connected computing devices”) comprising: 
one or more processors (Haque: [0047 & Fig 5]: “device 520 may comprise a processor”) and
 one or more memory resources storing instructions that, when executed by the one or more processors (Haque: [0047 & Fig 5]: “computing device 520 may comprise a processor, a computer-readable memory, and communication hardware and/or software to allow the requestor computing device 520 to communicate over one or more communication networks.”), cause the one or more processors to: 

communicate with a plurality of user devices (Haque: [0028 & Fig 1]: “The dynamic transportation matching system 130 may be configured to communicate with both the requestor computing device 120 and the provider computing device 150.”), including a plurality of requester devices and a plurality of provider devices, to match service requests generated by the plurality of requester devices to (Haque: [0044 & Fig 5]: “any number of different services that have requestors and providers being matched through a network of connected computing devices”); 

for a given service request generated by a respective requester device of the plurality of the plurality of requester devices  (Haque: [0016]: “On-demand services, such as a dynamic transportation matching service that matches requestors and providers, such as those accessed through mobile devices”): 

(a) match the given service request to a provider device of the plurality of the provider devices (Haque: [0028 & Fig 1]: “such as a dynamic transportation matching service that matches requestors and providers, such as those accessed through mobile devices,”);

(b) determine a trigger comprising a condition for automatic composition of a synthetic message that facilitates coordination between the respective requester devices and the matched provider device  (Haque: [045 & 0074 & Fig 7]: “ The ride request may be sent in a single message or may include a series of messages.  The ride matching module 533 may receive the ride request and update a historical ride data store 536C with the ride request information, including types of instances of prior transport data (e.g., prior request locations, prior actual pickup locations, prior transport start locations, prior transport destinations, and/or prior actual drop-off locations, etc.) & In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.)”.”


(Haque: [0074 & Fig 7]: “In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.”) (c) in response to detecting the trigger,
 Haque does not explicitly teaches generate, based on the service-specific information, a synthetic message from a first device selected from the respective requester device and the respective provider device to a second device selected from the respective requester device and the respective provider device.
Sheets however discloses generate, based on the service-specific information, a synthetic message for transmission between the respective requester device and the matched provider device to facilitate coordination between the respective requestor device and the respective matched device (Sheets: [0071 & Fig 4]: “In step 403, in response to the message to initiate the process to provision account information to the second mobile device 201B, the wallet provider computer 210 may generate and send a validation code to the first mobile device 201A. The validation code may be a unique identifier to establish the authenticity of the user attempting to provision account information to the second mobile device 201B.”).
Examiner Note:  Generation of message is disclosed based on the profile (service specific information) of the device for a financial transaction between multiple devices. 

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute Sheets: [0056]). 

Claims 19 and 20 are rejected based on rationale provided for claim 1.

As per claim 2, Haque discloses the network computer system of claim 1, wherein the executed instructions cause the one or more processors to cause a communication (Haque: [0029 & Fig 1]: “The requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A. The provider computing device (160) may be used to contact available providers and match a request with an available provider based on a request location of the requestor and a current location of the available provider.”); comprising 
Haque does not explicitly teaches the synthetic message to be transmitted to the second device. 
Sheets however discloses the synthetic message to be transmitted to the second device (Sheets: [0022 & 0072 & Fig 4]: “A message may be communicated internally between devices/components within a computer or computing system or externally between devices over a communications network (e.g., from one server computer or computing device to another server computer or computing device) &  the validation code can be transmitted from the first mobile device 201A to the second mobile device 201B using the local connection established in step 401.”).Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute for a real account identifier (e.g., a Primary Account Number (PAN) of an account. (Sheets: [0056]). 
As per claim 3, Haque/Sheets discloses the network computer system of claim 1, wherein the service-specific information includes location information for at least one of the respective requester device and (Haque: [0029 & Fig 1]: “The requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A. The provider computing device (160) may be used to contact available providers and match a request with an available provider based on a request location of the requestor and a current location of the available provider.”).As per claim 4, Haque/Sheets discloses the network computer system of claim 1, wherein the service-specific information includes distance information between two locations associated with the given service request (Haque: [0031 & Fig 1]: “an available provider or a set of potential providers may be determined based on their current locations being within a predetermined radius around the request location or a distance threshold from the request location. For example, a set of potential providers may be determined by selecting providers that are within 5 miles of the request location, and the provider selected to match with the requestor may be provider that is closest to the request location (e.g., 0.5 miles).”).As per claim 5, Haque/Sheets discloses the network computer system of claim 1, wherein the service-specific information includes traffic information corresponding to one or more locations associated with the given service request (Haque: [0031 & Fig 1]: “a potential provider may be only 3 miles away from the request location, but in heavy traffic, so it may take 15 minutes to travel to the request location. Another potential provider may be on a different road and is 5 miles away but the time to travel to the request location is 7 minutes. Thus, the provider that is further away but can arrive more quickly may be matched with the request.”).

As per claim 6, Haque/Sheets discloses the network computer system of claim 1, wherein the service-specific information includes telematics information obtained by one or more sensors of at least one of the respective requester device and the matched provider device (Haque: [0032 & Fig 2]: “The current location of the provider vehicle 202 may be reported by a GPS module on the provider's computing device, for example. Based on mapping data from GPS or other mapping databases, the dynamic transportation matching system may determine that there are three potential projected locations 212, 214, and 216.”).
Examiner Note:   GPS data is being interpreted as telematics information data.  As per claim 7, Haque/Sheets discloses the network computer system of claim 1, wherein the service-specific information includes one or more prior communications between the respective requester device and the matched provider device (Haque: [0023]: “in a business district of a metropolitan city, the dynamic transportation matching system may generate projected locations of providers within the geographic region covering the business district based on historical traffic patterns, maps of the business district (e.g., including one-way streets, rush-hour traffic rules, or bike lanes), historical pickup request demand and pickup request locations, and/or other prior transport data associated with the geographic region.”). As per claim 8, Haque/Sheets discloses the network computer system of claim 1, wherein detecting the trigger is based on at least one of the respective requester device and the matched provider device approaching a location associated with the given service request (Haque: [0074 & Fig 7 & 0031]: “In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider & a provider may be approaching an intersection in a road that may affect whether they will be a good match for a request. Thus, embodiments provide a solution that can predict a projected location the provider will take and use that projected location to more accurately and effectively match providers to requestors”).
As per claim 9, Haque/Sheets discloses the network computer system of claim 1, wherein detecting the trigger is based on determining that the service agreement is associated with a higher level of complexity (Haque: [0022]: “Examples of environmental data can also include, weather, road conditions, road directions, current traffic flow, a detected accident, a blocked road or lane, construction detours, a number of lanes on a road traveled by the provider, or a number of vehicles detected on the road traveled by the provider. Markov models may also be useful for situations where historical data (e.g., prior transport data) has shown to have little effect. For example, regardless of prior transport data, the dynamic transportation matching system may assume that available providers will navigate towards areas of high demand by requestors.”).As per claim 10, Haque/Sheets discloses the network computer system of claim 9, wherein the higher level of complexity is due to one or more current conditions at a location associated with the given service request  (Haque: [0022 & 0071]: “Markov models may also be useful for situations where historical data (e.g., prior transport data) has shown to have little effect. For example, regardless of prior transport data, the dynamic transportation matching system may assume that available providers will navigate towards areas of high demand by requestors & Each ETA may be the time that it is estimated the provider vehicle will take to travel from the respective projected location to the request location. The ETA calculation may be based on road distance, speed limit (e.g., school zone of 25 mph), current speed and acceleration of the provider vehicle, real-time traffic conditions (e.g., deadlocked rush hour traffic or low volume traffic), construction zones and detours, accidents, etc.”).As per claim 11, Haque/Sheets discloses the network computer system of claim 9, wherein the higher level of complexity is due to one or more properties of a location associated with the given service request (Haque: [0014 & 0022]: “a dynamic transportation matching system, in matching requestors (e.g., riders) and providers (e.g., drivers), can account for the constantly changing location of the provider's vehicle as a result of the movement of the vehicle by predicting a location of the provider vehicle & Markov models may also be useful for situations where historical data (e.g., prior transport data) has shown to have little effect. For example, regardless of prior transport data, the dynamic transportation matching system may assume that available providers will navigate towards areas of high demand by requestors.”).

As per claim 11, Haque/Sheets discloses the network computer system of claim 9, wherein the higher level of complexity is due to one or more properties of a location associated with the given service request (Haque: [0014 & 0022]: “a dynamic transportation matching system, in matching requestors (e.g., riders) and providers (e.g., drivers), can account for the constantly changing location of the provider's vehicle as a result of the movement of the vehicle by predicting a location of the provider vehicle & Markov models may also be useful for situations where historical data (e.g., prior transport data) has shown to have little effect. For example, regardless of prior transport data, the dynamic transportation matching system may assume that available providers will navigate towards areas of high demand by requestors.”).As per claim 15, Haque/Sheets discloses the network computer system of claim 1, wherein the executed instructions cause the one or more processors to: 
analyze a plurality of communications sent between the plurality of requester computing devices and the plurality of service provider computing devices (Haque: [0022 & 0028 & Fig 1]: “A message may be communicated internally between devices/components within a computer or computing system or externally between devices over a communications network & In some embodiments, the transport request may further include other request related information including, for example, requestor transport preferences (e.g., highway vs. side-streets, temperature, music preference (link to 3.sup.rd party music provider profile, etc.), personalized pattern/color to display on provider communication device, etc.) and requestor transport restrictions (e.g., pet friendly, child seat, wheelchair accessible, etc.).”);
 identify a contextual feature from the plurality of communications by applying one or more machine learning techniques (Haque: [0022 & 0051]: “the system may use a Markov model to assume that providers will naturally flow into the direction of pickup request demand. A Markov model is a stochastic model that may be used to model randomly changing systems where it is assumed that future states depend only on the current state, and not on the events that have occurred before it (e.g., prior transport data) & For example, whether a provider vehicle is a sedan, luxury, SUV, or other type of car, has a particular type of feature or amenity (e.g., car seat, dog friendly, etc.), has a number of available seats (e.g., request for 2 people, etc.), and/or may use any other stored information at the dynamic transportation matching system to limit available providers to those that can serve the request.”);
Examiner Note: Markov model is the machine model.
 wherein detecting the trigger comprises detecting the contextual feature (Haque: [0074 & Fig 7]: “In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.”).


As per claim 16, Haque discloses the network communication system of claim 15 (Haque: [0028 & Fig 1]: “The provider computing device 150 may be configured to communicate with a provider communication device 160 that is configured to easily and efficiently display information to a provider 140 and/or a requestor 110.”),: 
Haque does not explicitly teaches wherein the contextual feature includes a key phrase, wherein the synthetic message generated in response to detecting the trigger includes the key phrase corresponding to the contextual feature.
Sheets however discloses wherein the contextual feature includes a key phrase  (Sheets: [0024]: “A "token" may include a substitute identifier for some information. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). For instance, a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier. For example, a token "4900 0000 0000 0001" may be used in place of a PAN "4147 0900 0000 1234."”);
Examiner Note:   The token is being interpreted as a feature which is very broad term and key phrase is the numerical ID.  
wherein the synthetic message generated in response to detecting the trigger includes the key phrase corresponding to the contextual feature (Sheets: [0023]: “The term "account information" may refer to any information that may be associated with an account. For example, account information may include an account identifier associated with a payment account (e.g., a credit card number or debit card number), or a token that is a substitute for an account identifier. The account information for a payment account may be generated by an issuer associated with the payment account. In some embodiments, the account information may be stored in a memory component of a device (e.g., mobile device) for identifying the payment account during a transaction.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute for a real account identifier (e.g., a Primary Account Number (PAN) of an account. (Sheets: [0056]).
As per claim 17, Haque discloses the network computer system of claim 1, wherein the executed instructions cause the one or more processors to provide a communication confirmation feature for display at the first device (Haque: [0028 & Fig 1]: “The provider computing device 150 may be configured to communicate with a provider communication device 160 that is configured to easily and efficiently display information to a provider 140 and/or a requestor 110.”),
Haque does not explicitly teaches wherein the communication confirmation feature is selectable to cause a communication comprising the synthetic message to be transmitted to the second device
Sheets however discloses wherein the communication confirmation feature is selectable to cause a communication comprising the synthetic message to be transmitted to the second device (Sheets: [0022 & 0072 & Fig 4]: “A message may be communicated internally between devices/components within a computer or computing system or externally between devices over a communications network (e.g., from one server computer or computing device to another server computer or computing device) &  the validation code can be transmitted from the first mobile device 201A to the second mobile device 201B using the local connection established in step 401.”).Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute for a real account identifier (e.g., a Primary Account Number (PAN) of an account. (Sheets: [0056]).


As per claim 18, Haque discloses the network computer system of claim 17 (Haque: [0028 & Fig 1]: “The provider computing device 150 may be configured to communicate with a provider communication device 160 that is configured to easily and efficiently display information to a provider 140 and/or a requestor 110.”),.wherein the executed instructions cause the one or more processors to:
in response to detecting the trigger (Haque: [0074 & Fig 7]: “In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.”) 
Haque doesn’t explicitly teaches generate a second synthetic message based on the service-specific information from the first device to the second device and provide a second communication confirmation feature for display at the first device, wherein the second communication confirmation feature is selectable to cause a communication comprising the second synthetic message to be transmitted to the second device.
Sheets however discloses generate a second synthetic message based on the service-specific information from the first device to the second device (Sheets: [0071 & Fig 4]: “In step 403, in response to the message to initiate the process to provision account information to the second mobile device 201B, the wallet provider computer 210 may generate and send a validation code to the first mobile device 201A. The validation code may be a unique identifier to establish the authenticity of the user attempting to provision account information to the second mobile device 201B.”).
Examiner Note:  Generation of message is disclosed based on the profile (service specific information) of the device for a financial transaction between multiple devices.  Generation of first message or second message between multiple devices is disclosed.  Every time the first device makes a payment a token gets generated.  
and provide a second communication confirmation feature for display at the first device (Sheets: [0072 & Fig 4]: “the validation code may be sent to the mobile wallet application 303A of the first mobile device 201A and presented on a display of the first mobile device 201A.”), wherein the second communication confirmation feature is selectable to cause a communication comprising the second synthetic message to be transmitted to the second device  (Sheets: [0022 & 0072 & Fig 4]: “A message may be communicated internally between devices/components within a computer or computing system or externally between devices over a communications network (e.g., from one server computer or computing device to another server computer or computing device) &  the validation code can be transmitted from the first mobile device 201A to the second mobile device 201B using the local connection established in step 401.”).Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute for a real account identifier (e.g., a Primary Account Number (PAN) of an account. (Sheets: [0056]).

As per claim 21, Haque discloses the network computer system of claim 1, wherein determining the trigger is based on analysis of communications sent between requester devices and provider devices for one or more service requests other than the given service request  (Haque: [0074 & Fig 7]: “In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.”)

As per claim 22, Haque discloses the network computer system of claim 1, wherein determining the trigger is based on analysis of communications sent between requester devices and provider devices for one or more service requests other than the given service request that share the same starting location as the given service request (Haque: [0064 & 0074 & Fig 7]: “The transport response may include the current location of the provider computing device that is updated in real-time so that the requestor can track the provider vehicle as it is approaching the request location or target pickup location.  In an embodiment, the transport response information may also include information associated with a provider communication device with a display that can be easily detected for the requestor to identify their matched provider.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (US Pub # 2019/0051174) in view of Sheets et al (US Pub # 2015/0195133) and in further view of Johnston et al (US Pub # 2014/0087697).

As per claim 14, Haque discloses the network computer system of claim 1 (Haque: [0028 & Fig 1]: “The provider computing device 150 may be configured to communicate with a provider communication device 160 that is configured to easily and efficiently display information to a provider 140 and/or a requestor 110.”),.
Haque does not explicitly teaches wherein the message template that includes a contextual variable that is determined based on the service-specific information; wherein generating the synthetic message comprises calculating the contextual variable based on the service-specific information  wherein the synthetic message is generated using a message template that includes a contextual variable that is determined based on the service-specific information;
 Sheets however discloses wherein generating the synthetic message comprises calculating the contextual variable based on the service-specific information  (Sheets: [0022 & 0071 & Fig 4]: “A message may be communicated internally between devices/components within a computer or computing system or externally between devices over a communications network (e.g., from one server computer or computing device to another server computer or computing device) & In step 403, in response to the message to initiate the process to provision account information to the second mobile device 201B, the wallet provider computer 210 may generate and send a validation code to the first mobile device 201A.”).Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haque in view of Sheets to figure out the generation of a message.  One would be motivated to do so because this generated token can be used as a substitute for a real account identifier (e.g., a Primary Account Number (PAN) of an account. (Sheets: [0056]).
Modified Haque does not explicitly teaches wherein the synthetic message is generated using a message template that includes a contextual variable that is determined based on the service-specific information.
Johnston however discloses wherein the synthetic message is generated using a message template that includes a contextual variable that is determined based on the service-specific information (Johnston: [0224 & 0231-0236]: “When done, a TextBox will appear under the group dropdown, with either the selected template text, or keyboard will appear on screen, so the user can type their message & Once the user clicks send, the app gives them a countdown timer which serves the purpose of letting them cancel the mass text in case it was initiated on accident or they have changed their mind. Once the countdown completes the app begins to iterate through the list sending messages to each customer one at timeDuring the sending process the app gives the user an indication of what phone number is currently being sent to and what the send count is & This starts the one time blast process in the Message tab, and sets the currently selected template as the message to send.”).
Examiner Note:  A template is disclosed with a timer associated with transmission of message.  The time is being interpreted as a variable as mentioned in the spec [0081]Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Haque in view of Johnston to figure out the template of a message.  One would be motivated to do so because this allows users can use to send Johnston: [0234]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.